DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 and 01/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Miyazaki et al. (US Pub. No. 2010/0328625 A1) discloses a projector (Figure 3, element 10) comprising: a light generator (Figure 3, element 63) that uses a blue laser as a light source (Figure 3, element 72) to generate blue light (page 2, paragraph 0035, lines 1-2) and yellow light (page 7, paragraph 0098, lines 1-6); and an optical system (Figure 3, element 70) that modulates light generated by the light generator (Figure 3, element 63) with an image display element (Figure 3, element 51) and projects the modulated light (page 2, paragraph 0030, lines 1-6); and a phosphor wheel (Figure 3, element 71).  However, Miyazaki et al. and the prior art of record neither shows nor 
Regarding claims 2-12, the claims are allowable based on their dependence from allowable claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miyoshi et al. (US Pub. No. 2014/0254129 A1) discloses a device having phosphor wheel that includes an anisotropic diffusion and reflection unit that is configured to diffuse and reflect incident excitation light so that an optical path of the incident excitation light and an optical path of diffused excitation light after the incidence of the excitation light are not overlapped. A mirror includes a dichroic coated region that is configured to reflect the excitation light and transmit the fluorescent light, and a wide wavelength transmissive region that is configured to transmit the illumination light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
02/03/2022